Holt, J.,
dissenting.
Having held in Roanoke v. Michael's Bakery Corp., 180 Va. 132, 21 S. E. (2d) 788, that a motor-driven freight truck *118is intangible personal property, we now hold that a paper dollar is tangible personal property. Both cannot be right.
The value of paper money is not measured by the paper on which it is printed and bears no relation to it. The Government might stamp on one bit of paper a promise to pay “One Dollar” and on another, in every respect the same, a promise to pay “Ten Dollars.”
I chance at the moment to have in hand a note on which the Federal-Government has written this promise: “Will pay to the bearer on demand ten dollars.” On another this appears: “One Dollar in silver payable to the bearer on demand.” Both of these notes have this in common: There is a promise on the part of the Government to pay. And in this they in no wise differ from Government bonds. One is the promise to pay on demand and the other to pay at some stated time. Both are printed on identical paper. The paper, of course, is in each instance tangible, but concededly such a bond is an intangible asset, just as is any other promise to pay whether it be written or unwritten.
“There is an obvious distinction between tangible and in-' tangible property, in the fact that the latter is held-secretly; that there is no method by which its existence or ownership can be ascertained in the state of its situs except, perhaps, in the case of mortgages or shares of stock. # * * In this class of cases the tendency of modern authorities is to apply the maxim mobilia sequuntur personam, and to hold that the property may be tax:ed at the domicil of the owner as the real situs of the debt. * * * Such have been the repeated rulings of this court.” Rounds, etc., Lbr. Co. v. Livesay, 66 F. (2d) 298. See also, Welch v. Boston, 221 Mass. 155, 109 N. E. 174, Ann. Cas. 1917D, 946.
The State may classify properties and tax them accordingly. Buck v. Beach, 206 U. S. 392, 27 S. Ct. 712, 51 L. Ed. 1106. See also, Blodgett v. Silberman, 277 U. S. 1, 48 S. Ct. 410, 72 L. Ed. 749; First Nat. Bank v. Maine, 284 U. S. 312, 52 S. Ct. 174, 76 L. Ed. 313, 77 A. L. R. 1401.
Since paper money has no intrinsic value, and since its *119value consists of our faith in the Federal Government and its promise to pay, it is on principle intangible property, wherein it differs from tangible personalty, intrinsically valuable-like diamonds, etc. It is merely a medium of convenience through which wealth and labor are measured. In re Missouri Pac. R. Co., 7 F. Supp. 1.
When we come to consider the case in judgment and the will out of which the case arises, there are in Virginia two fundamental rules:
“ * * * Generally, ordinary words are to be given their usual and ordinary meanings, and technical words, are presumed to have been used in a technical sense. Conrad v. Conrad, 123 Va. 711, 97 S. E. 336, 338.”
Technical words carry with them their technical definitions unless the contrary plainly appears. King v. Johnson, 117 Va. 49, 83 S. E. 1070.
When technical words in the line of his profession are used by an able and accurate lawyer, the presumption that they are accurately used is irresistible. One might as well undertake to discuss what an engineer who had built a bridge meant when he described it as a cantilever bridge.
This will was drafted by Judge Grinnan. He was a neighbor of the testatrix and presumably her friend, because she sent for him. He was one of the ablest and most accurate lawyers in Virginia.
Moreover, the drafting of wills was with him a specialty. He knew the classifications of property in Virginia, and when he wrote, “I do' give and bequeath all the tangible personal property in my dwelling house to these of my following nieces,” the gift of “tangible personal property” in itself carries with it the suggestion that there was in the home other personalty not tangible. Had’ it been Mrs. Wright’s purpose to give to her nieces all of the property in her dwelling house, she would have said so. The gift of “tangible personal property” would not have been used had she not made her purpose plain to the draftsman. He would *120not carelessly and of his own motion have used the technical word “tangible.”
If it be said that in giving to these nieces property in the dwelling house carried with it the intention to give them everything there, then that reasoning would apply to all hidden assets, even though among them were bonds and notes. They everywhere come under the definition of “intangible property.” Welch v. Boston, 221 Mass. 155, 109 N. E. 174, Ann. Cas. 1917D, 946.
These nieces were among her beneficiaries, and these are the claims which they had upon her bounty, the second clause of. her will reading:
“I do give and bequeath all the tangible personal property in my dwelling house to those of my following nieces that may survive me, namely, Mildred Elizabeth Walton, Amanda E. Harris, Margaret Walton, Viola Agnes Mills.”
Two of these, nieces lived at Glen Allen, a few miles from the aunt’s home, and two of them lived in Richmond. Viola Mills lived with her aunt for six months to go to school in Ashland but left before the school term was over. She was asked: “Just got tired of staying? ” A. “Yes.” While there, she said: “My mother sent most of the stuff I ate.” She was not with her aunt during her last illness and had not seen her for five years before her death and contributed nothing to her support. Mildred Walton had not seen her aunt for five years, and Amanda Harris did not visit her as often as once a year.
Mr. Melton was her tenant, neighbor and friend. He “looked after Mrs. Wright, providing her with food, such as flour, meal, bacon, sugar, coffee, lard and other groceries and provisions, cutting and delivering to her firewood, packed and in place for immediate use, provided her with medical care and medicines, though some of the doctors’ visits were paid for by Mrs. Wright herself, that Mr. Melton and his wife nursed Mrs. Wright in sickness and Mrs. Melton did the washing and cooking at such times and that they saw that everything necessary for her care and comfort was *121provided. Neither Mr. Robert D. Melton nor his wife lived with Mrs. Wright, but Mr. Melton sent the above things if and when he could not stop by to see her.”
The gift to Melton is so unambiguous that it is impossible for anybody to misunderstand it: “I do give and devise my tract of land on which I now reside and all my other property to Robert D. Melton.
The relation in which beneficiaries stand to the testatrix is to be remembered.
Chief Justice Marshall in Smith v. Bell, 6 Pet. (31 U. S.) 68, 74, 8 L. Ed. 322, said:
“In the construction of ambiguous expressions the situation of the parties may very properly be taken into view. The ties which connect the testator with the legatees; the affection subsisting between them; the motives which may reasonably be supposed to operate with him and to influence him in the disposition of his property, are all entitled to consideration in expounding doubtful words, and in ascertaining the meaning in which the testator used them.”
To the same effect is McCabe v. Cary, 135 Va. 428, 116 S. E. 485.
Indeed the Code of Virginia governs this case. Section 6485 tells us upon what a writ of fieri facias may be levied. It may be levied on “the goods and chattels of the person against whom the judgment is. The writ may be levied as well on the current money and bank notes, as on the goods and chattels of such person.”
The right to levy upon money is statutory. Code, section 6501, tells us when the lien attaches.
It is true that in Steele & Co. v. Brown, 2 Va. Cas. 246, the general court said:
“A writ of fieri facias commands the sheriff of the goods and chattels of the debtor to make a certain sum or debt, recovered by the plaintiff. When he levies this execution on money found in the possession of the defendant, he is acting strictly within his percept, since money is a chattel, *122and is in that respect unlike a bond, deed, or other chose in action.”
This case has not since been cited, and the same court in Rutherford v. Commonwealth, 2 Va. Cas. 141, held that money was neither goods nor chattels.
In Bennett v. Bradley, 149 Va. 746, 141 S. E. 756, a testatrix gave her “effects” to a beneficiary. We said that this word “does not suggest to the lay mind the idea of money, bonds, stock, etc., and the testatrix did not have in mind that class of intangibles when she disposed of her personal effects.”
In Hollywood Cemetery Co. v. Commonwealth, 123 Va. 106, 96 S. E. 207, the court speaks of the accumulated funds of the Cemetery Company as intangible personal property.
Conceding for the sake of argument that this question was once debatable, it has now been removed from the domain of doubt.
Under Constitutional changes brought about by amendments in 1928, sections 168 and 171, property has been classified for assessment local and State. Intangible personal property has been set aside as a source of State revenue, among which is money; and this classification bears the imprint of legislative approval. Tax Code, sections 68, 70 and 283.
Construction lies only in the domain of ambiguity. When this testatrix gave to her nieces “all tangible personal property in my dwelling house,” she gave to them something which has a definite meaning. under our Constitution, statutes and decisions.
Evidence offered on the theory that it was the intention of the testatrix to give to her nieces all of the personal property in her dwelling would be inadmissible as contradicting the plain letter of her will. One cannot build a theory in a. vacuum. There is no evidence to support it, and any which tended to support it would be incompetent. “Tangible” and “intangible” have definite meanings in Virginia, and when used technically by an able lawyer, expert in the *123drafting of Virginia wills, they cannot be confused or distorted into a synonym. If this testatrix had given to her nieces the Royal Worcester in her dwelling, plainly that could not be extended to include Dresden China. As a matter of fact, there is nothing in the record to show that the testatrix had any such purpose in her mind. The whole record is against it.
As I see it, we might have adopted in toto the able opinion of Judge Bazile, copied into the record.